On Habeas Corpus for to bring the Body of Beulah, a Negro Girl.
BY the Admiffion of the Counfel, it appeared that ‘Beulah the Negro Girl, brought up by the Habeas Corpus, and now before the Court, is the Daughter of a Negro Man and Negro Woman, the firft named David, and the other named Dinah, both of whom formerly belonged to Caleb Haines, of the City of Burlington, which laid Negroes David and Dinah, v ere fet free by the laid Caleb Haines in his life time, and before the Birth of the faid Girl Beulah, without having given any Bond purfu-ant to the Act of AiTenibly, palled in the twelfth and thirteenth Years of her late Majefty Queen Ann ; for which Realon the faid Manumilfion was alledged to be void.
The Court having heard the Arguments of Counfel, as well for the faid Dither Earlier and others, as for the faid Beulah, at the Term of May la ft, and now again at this prefent Term, and having fully coitlidered thereof are of Opinion, That the faid i/ianumiiiion by the faid Caleb Haines, of the faid David and Dinah, the Parents of the faid Beulah, was good in, Law againS the laid Caleb *8Haines and thofe claiming under him, notwitbftandmg the not giving Bond as aforefaid; and that the fame Beulah is entitled to her Freedom under the faid Manu-miffioh againft the faid Caleb Haines, and all claiming under him; and do order her the faid Beulah to be delivered up from out of the Cuftody of the faid Either Barber and others, in which ihe hath been illegally detained.